IN THE SUPREME COURT OF THE STATE OF KANSAS


                                       No. 112,658

                          In the Matter of LOUIS M. CLOTHIER,
                                      Respondent.



                    ORDER OF DISCHARGE FROM PROBATION




       On March 6, 2015, the court ordered the respondent, Louis M. Clothier, be placed
on probation for a period of three years. See In re Clothier, 301 Kan. 567, 344 P.3d 370
(2015).


       On April 18, 2018, the respondent filed a motion for discharge from probation,
along with affidavits demonstrating compliance with the terms of probation.


       On April 19, 2018, the Disciplinary Administrator filed a response, confirming
that the respondent fully complied with the conditions imposed upon him by the court
and offering no objection to the respondent being discharged from probation.


       This court, having reviewed the motion, the affidavits, and the recommendation of
the Disciplinary Administrator, grants the respondent's motion for discharge from
probation.


       IT IS THEREFORE ORDERED that the respondent is hereby discharged from
probation and from any further obligation in this matter and this proceeding is closed.




                                             1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports
and that the costs herein shall be assessed to the respondent.


       Dated this 1st day of May, 2018.




                                             2